Exhibit 4.1 SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “ Amendment ”), dated as of November 19, 2015, is by and among UNIFI, INC., a New York corporation (“ Parent ”), UNIFI MANUFACTURING, INC., a North Carolina corporation (“ Unifi Manufacturing ” and together with Parent, each a “ Borrower ” and collectively, the “ Borrowers ”), the Persons identified as the Lenders on the signature pages hereto (the “ Lenders ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, “ Agent ”). W I T N E S S E T H: WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of March 26, 2015, as amended by that certain First Amendment to Amended and Restated Credit Agreement dated as of June 26, 2015, and as the same may have been further amended, restated, supplemented, or otherwise modified from time to time before the date hereof (as so amended, the “ Credit Agreement ”), the Lenders have agreed to make loans and advances and provide other financial accommodations to Borrowers, subject to the conditions precedent set forth therein; and WHEREAS, the Borrowers have requested certain amendments to the Credit Agreement and, subject to the terms and conditions set forth herein, the Agent and the Lenders have agreed to such amendments on the terms set forth herein. NOW, THEREFORE, in consideration of the agreements herein contained and other good and valuable consideration, the parties hereby agree as follows: 1. Definitions . Capitalized terms used herein which are not otherwise defined herein shall have the respective meanings ascribed thereto in the Credit Agreement. 2. Amendment to Credit Agreement . (a)
